TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00496-CV


                               Richard Bartholomew, Appellant

                                                v.

US Bank National Association, as Indenture Trustee, for the CIM Trust 2016-3, Mortgage-
                        Backed Notes, Series, 2016-3, Appellee




                   FROM THE COUNTY COURT OF MILAM COUNTY
           NO. CV09636, THE HONORABLE STEVE YOUNG, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due October 7, 2019. On appellant’s

motions, the time for filing was extended to January 6, 2020. Appellant has now filed a third

motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than February 5, 2020.

No further extension of time will be granted and failure to comply with this order may result in

dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on January 14, 2020.



Before Chief Justice Rose, Justices Baker and Triana